By the Court,

Savage. Ch. J.
The principle contended for by the plaintiff, that if the plea of discharge would have been subject to a general demurrer, the plaintiff may move for judgment, notwithstanding a verdict in favor of the defendant, is correct; but it does not avail the plaintiffs in this case. The defendant was undoubtedly bound to aver enough to give the officer who granted the discharge jurisdiction. This we think he did, when he alleged that he was “ of the county of Madison.” It was equivalent to saying, that he was an inhabitant of that county. The wordd that he was “ of the county,” necessarily import that he was an inhabitant of the county or resident there. The very words employed in the statute need not be used, as was determined in the case of Roosevelt v. Kellogg, (20 Johns. R. 208,) where it was holden that an averment that the defendant was “ a resident of the city of Hudson, in the county of Columbia,” was sufficient to give jurisdiction to the recorder of Hudson-Temporarily being in a place would not support the allegation that the defendant was of the county, which words import that he belonged to the county or resided there. In Wyman v. Mitchell, (1 Cowen, 316,) an averment that the defendant was an insolvent debtor “ at Rensselaerville, in the county of Albany,” was held insufficient; but that case is *331clearly distinguishable from the present. The averment that the defendant was an insolvent debtor at Rensselaerville, might be true, and yet his residence or inhabitancy be elsewhere. The motion in this case is therefore denied.